Title: From John Adams to Richard B. Lloyd, 20 February 1780
From: Adams, John
To: Lloyd, Richard B.


     
      Dear Sir
      Paris Feb. 20. 1780
     
     Since my Arrival in this City, I had the Pleasure of your kind Letter of the 28 of December, and I thank you, sir, for your kind Congratulations, on my Arrival and obliging Enquiries after my Family, whom I left in perfect Health, as I hope Mrs. Lloyd and your little Family are. I want very much to be furnished with the critical and monthly Reviews: the Remembrancers and annual Registers as they come out: the parliamentary Registers and any other political Pamphlets of any Reputation, that may be published in London. Should be much obliged to you, if you can inform me of any Channel by which I can be sup­plied with them and at what Rates, and in what Way to pay for them. As to a Passage, I know ofthereis here atare at Nantes there are Vessells, Sometimes going from the Seaports, but the Times when they will Sail are So uncertain, that it is not easy for any Body to give you exact Information: but Some Person at the Seaports will be the most likely, to inform you. All public Vessells are under the Command of you know whom, whose Permission must be obtained. As to News I have none at present, but what is in the Newspapers. Should be glad to know how the Pulse beat in England, particularly, the situation of the Gentry of Brompton Row. I am, with Sincere Esteem, Sir your most obedient servant.
    